DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 & 3-12 in the reply filed on 02/16/2022is acknowledged.  The traversal is on the ground(s) that the inventive Groups I-II do not lack unity of invention a posteriori because applicant alleges (see Remarks; pg. 8) the examiner applied prior art Koo (see Restriction mailed 12/17/2021) that fails to teach the  technical feature common to both Groups I-II.  Specifically, applicant alleges (see Remarks; pg. 8) that, “Koo does not disclose that the concave-convex structure [i.e. the “buckling pattern” of Koo; see Figs. 2a-b] can realize the scattering function for light, so the concave-convex structure disclosed in Koo cannot be equivalent to the scattering structure in present claim 1.”
This is not found persuasive because, although it is true that Koo may not explicitly refer to their “buckling pattern” as a “scattering structure”, Koo nevertheless teaches (see pg. 222) that their “buckling pattern” involves “[Bragg] diffraction gratings [that] enhance the outcoupling of the guided light” from organic light-emitting diodes (OLEDs).  The examiner submits that one skilled in the art would immediately understand that the Koo’s “Bragg diffraction gratings [i.e. ‘buckling patterns’]” are functionally equivalent to applicant’s claimed “scattering structure” –not only because they are inherently capable of scattering incident light, but because Koo explicitly recognizes this “scattering” property.  Thus, Koo designed and implemented their buckling patterns” to achieve the same effect of diffracting [i.e. “scattering”] incident light thereon.
Consequently, applicant’s arguments that Koo fails to teach the claimed “scattering layer” are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).
Regarding Claim 1:
The “base substrate”.
The “plurality of sub-pixels”.


Regarding Claim 9:
The “red sub-pixel” and its respective “anode”.
The “green sub-pixel” and its respective “anode”.
The “blue sub-pixel” and its respective “anode”.

Regarding Claim 10:
The “encapsulation layer”.
The “color filter”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT-SCATTERING STRUCTURE HAVING A PLURALITY OF GROOVES FOR REDUCING COLOR SEPARATION AMONG SUB-PIXELS IN A DISPLAY SUBSTRATE.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 & 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 3:
The limitation “wherein a thickness of the first electrode layer is substantially identical” fails to particularly point out the subject matter of the invention.  Specifically, the instant claim language is ostensibly requires that a “thickness of the first electrode layer” be “substantially identical” to a thickness of some unidentified structural feature; however, the instant Claim 3 fails to ever identify any other structure to which this “thickness of the first electrode layer is substantially identical”.  Claim 3 is indefinite because this language fails to include the elements necessary to complete the implied comparison (i.e. to what specific feature is a thickness of the first electrode layer “substantially identical”?).  
For examination purposes, based on the instant application this limitation will be interpreted as “wherein, in a direction perpendicular to the side of the base substrate, a thickness of the first electrode layer is substantially uniform throughout the entirety thereof”.

Regarding Claim 9:
In Lines 4-5: The limitation wherein the “light respectively reflected by anodes of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered relatively uniformly in all directions” renders the claim indefinite because the term “relatively uniformly” is a relative term which renders the claim indefinite.  The term “relatively uniformly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding the use of relative terminology in claim language, the MPEP § 2173.05(b) states:
Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification…Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art 
In the instant case, applicant’s disclosure fails to provide any standard for measuring the claimed degree of the term “relatively uniformly”.  Furthermore, applicant has not proffered (and the examiner is unaware of) any evidence to support the notion that there exists an art-recognized standard by which one of ordinary skill may assess the scope of “relatively uniformly”, as it pertains to the scattering of light from a plurality of sub-pixels in a display substrate.  Therefore, absent any meaningful standard for measuring the degrees intended by the relative term, one of ordinary skill in the art cannot reasonably determine the scope of the invention.  Consequently, Claim 9 is rejected for being indefinite.
For examination purposes, based on the instant application, the examiner submits that a prior-art reference may reasonably anticipate this limitation at least by disclosing a grooved planarization layer similar to that of layer 210 illustrated in applicant’s Fig. 7.

Regarding Claim 10, for reasons similar to the indefiniteness rejection detailed in Claim 3 above, the limitation wherein “a thickness of the electroluminescent layer is substantially identical” also fails to particularly point out the subject matter of the invention.  
For examination purposes, based on the instant application this limitation will be interpreted as wherein “wherein, in a direction perpendicular to the side of the base substrate, a thickness of the electroluminescent layer is substantially uniform throughout the entirety thereof”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2018/0097202 to Forrest et al. (from hereinafter Forrest).
Regarding Claim 1, Forrest teaches a display substrate (e.g. Figs. 3-15 & 20A-D; see Figs. 10A-B & 20A-C reproduced below for convenience), comprising
a base substrate (e.g. “Glass”; see ¶ [0074-79]), a plurality of sub-pixels (e.g. “RGB pixel arrangement”; see ¶ [0010 & 108]) located on one side (e.g. top of “Glass”) of the base substrate (“Glass”), and a planarization layer (e.g. “Grid”; see ¶ [0075-79]), wherein at least one of the plurality of sub-pixels (“RGB pixel arrangement”)  comprises a first electrode layer (e.g. lower “ITO”; see again Figs. 10A-B & ¶ [0075-79]) that is configured to scatter incident light irradiated onto the first electrode layer (see ¶ [0075] teaching “the grid layer scatters trapped waveguided modes from the organic emissive layer”), the planarization layer (“Grid”) is located between the base substrate (“Glass”) and the first electrode layer (lower “ITO”), a side (e.g. top of “Grid”) of the planarization layer (“Grid”) away from the base substrate (“Glass”) comprises a scattering structure (see ¶ [0075] teaching “the grid layer scatters trapped waveguided modes from the organic emissive layer”), and a shape of the first electrode layer (lower “ITO”) is substantially the same as a shape of the scattering structure (e.g. both the lower “ITO” and the “Grid” have a same rectangular shape in the cross-sections illustrated in Figs. 10A-B; see also Figs. 20A-C & ¶ [0102-105] showing that “planarization layer” [Au film 2130A/B] and the “first electrode” [Ag film 2125] may both be formed having a same, mutually conforming grid shape).

    PNG
    media_image1.png
    629
    560
    media_image1.png
    Greyscale


Regarding Claim 3 (as best understood), Forrest teaches the display substrate of claim 1, wherein a thickness of the first electrode layer (lower “ITO”) is substantially identical.

Regarding Claim 4, Forrest teaches the display substrate of claim 1, wherein the scattering structure (“Grid”) comprises a plurality of grooves (e.g. “recesses”; see ¶ [0067]) formed in at least a part of region on the side of the planarization layer (e.g. on top of “Grid”) away from the base substrate (“Glass”).

Regarding Claim 5, Forrest teaches the display substrate of claim 4, wherein the grooves (e.g. “recesses” in “Grid”; see ¶ [0067]) comprise a plurality of mutually staggered grooves arranged along a first direction and along a second direction (as illustrated in at least Fig. 10B & Figs. 14A-C [shown below]), the grooves are arranged along the first direction at equal intervals, the grooves are arranged along the second direction at equal intervals, and the first direction and the second direction are different directions parallel to the base substrate (“Glass”).

    PNG
    media_image2.png
    200
    532
    media_image2.png
    Greyscale


Regarding Claim 6, Forrest teaches the display substrate of claim 4, wherein a distance between two adjacent grooves is not less than a wavelength of red light (although Forrest may not explicitly teach the claimed “distance”, one of ordinary skill in the art would nevertheless recognize that this “distance” is merely an obvious, result-effective variable in view of Forrest teaching in ¶ [0070] that the “data also shows that the grating period can be used to optimize different emission wavelengths”; see MPEP § 2144.05).

Regarding Claim 7, Forrest teaches the display substrate of claim 5, wherein the first direction and the second direction are perpendicular to each other (as reasonably illustrated by the grids shown in Figs. 10B & 14A-C).

Regarding Claim 8, Forrest teaches the display substrate of claim 4, wherein a cross-sectional shape of each groove in a direction perpendicular to the display substrate is a circular arc, a parabola, a triangle, or a rectangle (as reasonably illustrated by the grids shown in Figs. 10B & 14A-C).

Regarding Claim 9 (as best understood), Forrest teach the display substrate of claim 1, wherein the plurality of sub-pixels comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (see again “RGB pixel arrangement” at ¶ [0010 & 108]), and red, green, and blue light respectively reflected by anodes (e.g. reflective Ag anode of Fig. 11B; see ¶ [0080-81]) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered relatively uniformly in all directions (see ¶ [0079] teaching “the parameters of the grid are optimized for maximum scattering of light from the waveguide”).

Regarding Claim 10 (as best understood), Forrest teaches the display substrate of claim 1, wherein the display substrate further comprises an electroluminescent layer (e.g. “organic”; see ¶ [0075-79]) located on the first electrode layer (lower “ITO”) and a second electrode layer (e.g. upper “ITO”; see ¶ [0075-79]) located on the “organic”), and a thickness of the electroluminescent layer is substantially identical.

Regarding Claim 12, Forrest teaches a display device, comprising the display substrate of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-4, 6, & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2016/0327695 to Masuyama et al. (from hereinafter Masuyama) in view of U.S. Pre-Grant Pub. 2007/0200492 to Cok et al. (from hereinafter Cok).
Regarding Claim 1, Masuyama teaches a display substrate (e.g. Figs. 1-9; see Fig. 8(b) shown below for convenience), comprising
a base substrate (e.g. 2; see ¶ [0036-39]), a plurality of pixels (e.g. “organic EL element” 200; see ¶ [0121-134]) located on one side (e.g. top of 2) of the base substrate (2), and a planarization layer (e.g. “projection-depression structure layer” 3; see ¶ [0036-59 & 126-132]), wherein at least one of the plurality of pixels (200)  comprises a first electrode layer (e.g. 10; see ¶ [0122-125]) that is configured to scatter incident light irradiated onto the first electrode layer (10; see ¶ [0126] describing the scattering and diffraction properties related to the “projection-depression structure”), the planarization layer (3) is located between the base substrate (2) and the first electrode layer (10), a side (e.g. top of 3) of the planarization layer (3) away from the base substrate (2) comprises a scattering structure (e.g. top of 3 having the “projection-depression structure”; see ¶ [0126] describing related scattering and diffraction properties), and a shape of the first electrode layer (10) is substantially the same as a shape of the scattering structure (e.g. top of 3).

    PNG
    media_image3.png
    334
    415
    media_image3.png
    Greyscale

Masuyama may not explicitly teach that the plurality of pixels (200) include a plurality of sub-pixels as claimed.
Nevertheless, Cok does teach a similar organic light emitting device (e.g. Figs. 1-7; see Fig. 3 shown below for convenience) comprising a plurality of sub-pixels (e.g. 50R/G/B; see ¶ [0042, 49, & 55-56]).

    PNG
    media_image4.png
    412
    895
    media_image4.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the plurality of sub-pixels (50R/G/B) of Cok in the display device of Masuyama, because Cok demonstrates that this sub-pixel configuration predictably and beneficially facilitates multicolor light emission in an OLED display (see Cok ¶ [0042, 49, & 55-56]). 
Finally, the claimed sub-pixel configuration merely involves an obvious substitution, because Cok demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing light output of an OLED display device (see MPEP § 2144.06).

Regarding Claim 3 (as best understood), Masuyama teaches the display substrate of claim 1, wherein a thickness of the first electrode layer (10) is substantially identical.

Regarding Claim 4, Masuyama teaches the display substrate of claim 1, wherein the scattering structure (e.g. top of 3) comprises a plurality of grooves (e.g. “depressions”) formed in at least a part of region on the side of the planarization layer (e.g. on top of 3) away from the base substrate (2).

Regarding Claim 6, Masuyama teaches the display substrate of claim 4, wherein a distance between two adjacent grooves is not less than a wavelength of red light.

Regarding Claim 8, Masuyama teaches the display substrate of claim 4, wherein a cross-sectional shape of each groove in a direction perpendicular to the display substrate is a circular arc, a parabola (as reasonably illustrated in Fig. 8(b) above; see also ¶ [0127] teaching that groove shape is an obvious substitution), a triangle, or a rectangle.

Regarding Claim 9 (as best understood), Masuyama and Cok teach the display substrate of claim 1, wherein the plurality of sub-pixels (Masuyama 200; Cok 50R/G/B) comprises a red sub-pixel (Cok 50R), a green sub-pixel (Cok 50G), and a blue sub-pixel (Cok 50B), and red, green, and blue light respectively reflected by anodes (Masuyama 10; Cok 12) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered relatively uniformly in all directions.

Regarding Claim 10 (as best understood), Masuyama teaches the display substrate of claim 1, wherein the display substrate further comprises an electroluminescent layer (e.g. 11; see ¶ [0122-125]) located on the first electrode layer (10) and a second electrode layer (e.g. 12; see ¶ [0122-125]) located on the electroluminescent layer (11), and a thickness of the electroluminescent layer is substantially identical.

Regarding Claim 11, Masuyama and Cok teach the display substrate of claim 1, wherein the display substrate further comprises an encapsulation layer (Cok 18; see ¶ [0042, 44, & 48-50]) and a color filter (Cok 40; see ¶ [0036-55]) located on the encapsulation layer (Cok 18).
Regarding Claim 12, Masuyama and Cok teach a display device, comprising the display substrate of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892